Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to- invent provisions. 

DETAILED CORRESPONDENCE
Priority
This application is a Continuation of US Application 16/411,534, which issued as U.S. 10,676,464, and which is a Continuation of US Application 15/716,773,  which issued as U.S.  10,287,274, and which is a Continuation of US Application 14/774,961, which issued as U.S.  9,802,924, which is a national stage of PCT/US2014/023400, claiming priority to U.S. Provisional Application Ser. No. 61/776,117, filed 3/11/2013.
Election/Restrictions
Claims 15-29 are pending in the application. Applicants’ election without traverse of Group I, claims 15-21, in the reply filed on 2/28/2022 is acknowledged. Accordingly, claims 22-29 are withdrawn, as drawn to non-elected inventions.
Applicants’ election of the species depicted below is also acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As represented by the elected species, claims 15-21 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,239,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘868 anticipate the instant claims.
Claims 1-5 and 7 of ‘868 encompass Formula II, as depicted in instant claim 1. More narrowly, dependent claim 2 of ‘868 recites the compound below

    PNG
    media_image1.png
    117
    171
    media_image1.png
    Greyscale

where R1a and R2a are alkyl, n may be 2, and R3 may be pyridinyl. Claim 7 recites a composition comprising that compound, parallel to instant claim 21. And Claim 6 of ‘868 recites, among many others, (R)-3,3-diethyl-5-(2-(4-(pyridin-2-yl)piperazin-1-yl)ethyl)dihydrofuran-2(3H)-one and (S)- 3,3-diethyl-5-(2-(4-(pyridin-2-yl)piperazin-1-yl)ethyl)dihydrofuran-2(3H)-one, both of which anticipate instant claims 15.
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622